                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

JASON M. HUFFMAN,                               )
                                                )
            Plaintiff,                          )
                                                )
      vs.                                       ) Case No. 4:18-CV-1710 PLC
                                                )
NANCY A. BERRYHILL,                             )
Deputy Commissioner of Operations,              )
Social Security Administration,                 )
                                                )
            Defendant.                          )

                         AMENDED MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s motion for attorney’s fees pursuant to the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. [ECF No.17] Plaintiff requests an

award of $5,189.30, representing 23.7 hours of attorney work at a rate of $202.08 per hour, plus

$400 for the filing fee paid by Plaintiff’s counsel. Plaintiff attaches the “Fee Agreement and

Assignment,” in which he assigned any court-awarded fees to his attorney, David D. Camp.

[ECF No. 17-3]

       Defendant filed a response to Plaintiff’s motion for attorney’s fees, in which she states:

“Defendant has no objection to Plaintiff’s request for attorney fees under the EAJA” in the

amount requested by Plaintiff. [ECF No. 18] She notes, however, that any award of attorney’s

fees is subject to offset to satisfy any preexisting debt Plaintiff owes to the United States. See

Astrue v. Ratliff, 560 U.S. 586 (2010). Additionally, Defendant “agrees that Plaintiff should be

compensated for the filing fee of $400.00 from the Judgment Fund administered by the United

States Treasury.”

       IT IS HEREBY ORDERED that Plaintiff’s motion for an award of attorney’s fees [ECF
No. 17] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff is awarded attorney’s fees in the amount of

$4,789.30, subject to offset for any preexisting debt that Plaintiff owes to the United States.

After determining whether Plaintiff owes any debt to the United States that is subject to offset,

Defendant is directed to pay the EAJA fees directly to Plaintiff’s attorney.

       IT IS FINALLY ORDERED that Plaintiff is awarded costs in the amount of $400.00

from the Judgment Fund for reimbursement of the filing fee.




                                                     PATRICIA L. COHEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 7th day of May, 2019




                                                 2
